      Case 1:20-cr-00086-KMW Document 34 Filed 08/21/20 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                             888 GRAND CONCOURSE, SUITE 1H
                                                             BRONX, NEW YORK 10451
                                                             (718) 293-4900 • FAX (718) 618-0140
                                                             www.klugerlawfirm.com

                                                             August 10, 2020

                                                                                   MEMO ENDORSED

By ECF
The Honorable Kimba M. Wood
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:      United States v. Joseph Asan
                 20 Cr. 86 (KMW)

Dear Judge Wood:

        I represent defendant Joseph Asan in the above-referenced matter. For the reasons
which follow, I write seeking modification of Mr. Asan’s bail conditions. Specifically, the
defense respectfully requests that Mr. Asan no longer be subject to home detention with
electronic monitoring.

        On or about October 31, 2019, Mr. Asan was arrested and charged with conspiracy
to commit bank and wire fraud and related charges.1 Thereafter, Asan’s prior CJA attorney
and the Government reached an agreement in principle on a proposed bail package for the
court’s consideration. On or about December 23, 2019, Magistrate Judge Aaron ordered
that the defendant be released subject to satisfaction of the following conditions: A
$250,000 PRB to be signed by three FRP'S; travel limited to the SDNY/EDNY; D.MD;
Florida; DNJ; surrender USA & Nigerian passports2; strict pretrial supervision and home
detention with electronic monitoring. It was also agreed that Asan would reside with his
brother at his residence in Daytona Beach, Florida.

        Needless to say, when bail was set in this case over seven months ago, Covid-19
was not a real consideration. Now however, we are all living in a new reality. While home
detention may have been a reasonable bail condition back in December 2019, given the
multitude of delays and disruptions occasioned by the pandemic, it is no longer fair or even
necessary. Like most cases right now, this one has gone on longer than normal and given
the current health crisis, there is currently no end in sight. Meanwhile, for seven months,

1
  This is Mr. Asan’s first and only arrest.
2
  Asan has dual citizenship. He was born in the United States but moved to Nigeria with his parents when
he was an infant. He moved back to the United States in 2013 where he later earned a BA in economics
from Rutgers University and served in the United States Army reserves until he was discharged due to the
instant arrest.
      Case 1:20-cr-00086-KMW Document 34 Filed 08/21/20 Page 2 of 2




Mr. Asan has remained of good behavior and in full compliance with all of his bail
conditions. At the same time, he has remained gainfully employed while pursuing a
Masters degree in aeronautics at Embry-Riddle Aeronautical University in Daytona Beach,
Florida. Respectfully, there is no legitimate reason at this point that Asan should continue
to be subject to home detention or electronic monitoring, particularly where strict pretrial
supervision is already a condition of his bail.

        Charles Sweatt, Mr. Asan’s Pretrial Services Officer in Florida has no objection to
this request although he notes that Mr. Asan is technically under New York supervision as
well. The Government on the other hand, through AUSA Sagar Ravi, does object to the
requested modification.

       Thank you for the Court’s consideration.

                                                     Respectfully,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.


cc:    AUSA Sagar K. Ravi
       Pretrial Officer Charles Sweatt (email)




                                        Defendant's request for modification of his bail
                                        conditions is DENIED.

                                        SO ORDERED.


                                                   /s/ Kimba M. Wood  8/21/20
                                                   KIMBA M. WOOD
                                            UNITED STATES DISTRICT JUDGE
